United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-1173
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                               Rico Fernandez Long

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                    Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                           Submitted: January 14, 2019
                              Filed: March 4, 2019
                                  [Unpublished]
                                 ____________

Before BENTON, MELLOY, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.

      Defendant Rico Long appeals the below-Guidelines-range sentence the district
     1
court imposed after he pleaded guilty to possessing a firearm as a felon. We affirm.


         1
       The Honorable Rodney W. Sippel, United States District Judge for the Eastern
District of Missouri.
                                           I.

       With a firearm in his car, Long transported a woman in interstate commerce to
engage in commercial sex at a hotel with a client. The client, in fact, was an
undercover officer. Officers intercepted the woman at the hotel and interviewed her.
Officers then attempted to approach Long in the hotel parking lot, but he fled on foot.
Officers discovered the firearm in his vehicle. The government charged him with
several crimes related to attempted prostitution, interstate transport of the woman, and
firearm possession.

      Long pleaded guilty to violating 18 U.S.C. § 922(g)(1) pursuant to a plea
agreement in which the government agreed to drop all other charges. The plea
agreement provided that no specific-offense-characteristic enhancement would apply
and that the total offense level would depend on Long’s criminal history, the
characteristics of the firearm, and a three-level reduction for acceptance of
responsibility.

       The PSR set forth the facts as described above and assessed a four-level
enhancement pursuant to U.S.S.G. § 2K2.1(b)(6)(B) for possessing the firearm in
connection with another felony offense, namely, the promotion of prostitution. This
resulted in a total offense level of twenty-five. Long filed no objections to the PSR.
Prior to sentencing, however, counsel for Long submitted a written request for a
downward variance of four levels. Counsel expressly conceded the correctness of the
four-level enhancement but asked for a corresponding four-level downward variance
to arrive at a total offense level devoid of any specific-offense-characteristic
enhancements, as envisioned in the plea agreement. Counsel stated:

      Because the PSR is correct in the application of the 4 level
      enhancement, the only way Defendant can receive the sentence

                                          -2-
      contemplated in the Plea Agreement is if this Honorable Court were to
      vary from a Total Offense Level of 25 to a Total Offense Level of 21.

       The government, honoring its agreement, supported Long’s request, indicating
to the district court that the total offense level should be twenty-one and the advisory
Guidelines range should be seventy-seven to ninety-six months. The government
recommended a sentence of ninety-six months. The district court honored the parties’
requests and varied downwardly by four levels. The district court ultimately imposed
a sentence of ninety-six months’ imprisonment.

                                          II.

       Long appeals, arguing the district court erroneously applied the four-level
enhancement of U.S.S.G. § 2K2.1(b)(6)(B). We reject his argument. Whether
characterized as invited error or as an expressly waived issue, counsel’s agreement
to application of the enhancement precludes relief. See United States v. Lomas, 826
F.3d 1097, 1109 (8th Cir. 2016) (rejecting a challenge to an advisory Guidelines
range where the defendant had invited the court to use that range); United States v.
Chavarria-Ortiz, 828 F.3d 668, 672 (8th Cir. 2016) (“A waiver . . . is the intentional
relinquishment or abandonment of a known right, whereas forfeiture is the failure to
make the timely assertion of a right. Waiver precludes appellate review, while
forfeiture limits consideration to a rigorous plain-error standard.” (citation and
quotation marks omitted)). Moreover, even if we could review this issue, and even
if we were to find error, we would deem any such error harmless in light of the
district court’s grant of the jointly requested downward variance that specifically
eliminated the increase in offense level caused by the enhancement.

      As a separate matter, Long argues the district court plainly erred by not sua
sponte departing downwardly based on an allegedly overstated criminal history. We
may not address this unpreserved issue because a “district court’s refusal to grant a


                                          -3-
downward departure under the sentencing guidelines is unreviewable unless the court
had an unconstitutional motive in denying the request or failed to recognize that it
had the authority to depart downward.” United States v. Simms, 695 F.3d 863, 866
(8th Cir. 2012) (citation omitted). Long alleges no such motive, and the experienced
district court judge in this matter was well aware he possessed the discretion to
depart.

      We affirm the judgment of the district court.
                      ______________________________




                                        -4-